132 F.3d 42
97 CJ C.A.R. 3087
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Sherman G. FINESILVER;  John C. Porfilio, formerly known asJohn P. Moore;  Clarence A. Brimmer;  Stephanie K. Seymour;Thomas M. O'Rourke;  and Gerald J. Rafferty,Plaintiff-Counter-Defendants-Appellees,v.Joan FITZGERALD, in her official capacity as the Clerk andRecorder of Jefferson County, Colorado;  Reta A. Crain, inher official capacity as Clerk and Recorder of DouglasCounty, Colorado;  Donita Davidson, in her official capacityas Clerk and Recorder of Arapahoe County, Colorado;  andElbra Wedgeworth, in her official capacity as Clerk andRecorder for the City and County of Denver, Colorado, Defendants,Gerald L. Rogers, Defendant-Counter-Claimant-Cross-ClaimantAppellant,v.City and County of Denver;  Jefferson County;  DouglasCounty;  and Arapahoe County, Cross-Claim-Defendants.
No. 97-1260
United States Court of Appeals, Tenth Circuit.
Dec. 4, 1997.

Before BALDOCK, McKAY, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Appellant, Mr. Gerald L. Rogers, appeals the district court's nullification of his liens against Appellees' property and its determination that Appellees, all of whom are judges or prosecutors, are immune from Appellant's claims.  We deny Appellant's Motion for Reconsideration to Recuse and affirm the judgment of the district court for the reasons given in its Order and Judgment filed May 16, 1997.


4
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3